DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 9, 10, 21-23, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939).
 	Regarding claim 1. Foret discloses a blank of material for forming a box comprising: a generally rectangular sheet of corrugated plastic (Fig. 1 & column 2, lines 1-3; “carton of corrugated board”) having a first planar outer layer, a second planar outer layer and a plurality of flutes formed by a plurality of parallel ribs extending from and perpendicular to the first planar outer layer to the second planar outer layer (Figs. 2 & 3; via outer layers 14 & 15 & flutes 13 forming ribs), the sheet having a first sealed edge along a first side of the sheet across the 
	Foret does not disclose the amended claim of having each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet.  However, Heiskell discloses plurality of air vents in a corrugated plastic container is at a location between where adjacent flaps will be formed on the sheet, see for example (Fig. 1-3; via air vents 3 positioned adjacent and between container’s flaps).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Foret’s blank by having each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet, as suggested by Heiskell, in order to better allow air in/out the container as necessary (column 4, lines 34-36).
	Regarding claim 4: Foret discloses that each of the first plurality of air vents (via 16) comprises a first cut-out portion in the first planar outer layer spaced from the first edge (Fig. 3; via cutout 16 on outer layer 15 at the lower edge);
	Regarding claim 5: Foret discloses that each of the first plurality of air vents comprises a second cut-out portion in the first planar outer layer spaced from the first cut-out portion (Fig. 1; via other set of cuts 16 on opposite side wall);
	Regarding 9: Foret further discloses that a second plurality of air vents (via 17) proximate the second edge of the sheet (Fig. 1; via 17 positioned at the upper edge);

	Regarding claim 21: Foret discloses a blank for forming a plastic box comprising: a generally rectangular sheet of plastic material (Fig. 1 & column 2, lines 1-3; “carton of corrugated board”) having a first planar layer, a second planar layer and a plurality of parallel flutes formed by a plurality of parallel ribs extending between and perpendicular to the first planar layer and the second planar layer (Figs. 2 & 3; via outer layers 14 & 15 & parallel ribs of flutes 13), the sheet having a first sealed edge on a first side extending perpendicular to the plurality of flutes and a second sealed edge on a second side extending perpendicular to the plurality of flutes (via sealed edges of layers 14 & 15 across to the flutes 13); and a first air vent proximate the first sealed edge of the sheet (Fig. 1; via air vents 16s proximate sealed lower edge at one side);  
 	Foret does not disclose the air vents is at a location between where adjacent flaps of the box will be formed on the sheet.  However, Heiskell discloses plurality of air vents in a corrugated plastic container is at a location between where adjacent flaps will be formed on the sheet, see for example (Fig. 1-3; via air vents 3 positioned adjacent and between container’s flaps).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Foret’s blank by having each of the plurality of air vents is at a location between where adjacent flaps will be formed on the sheet, as suggested by Heiskell, in order to better allow air in/out the container as necessary (column 4, lines 34-36).

 	Regarding claim 23: Foret further comprising a second air vent (via 17) proximate the second sealed edge of the sheet (Fig. 1; via proximate upper sealed edge);
	Regarding claim 25: Foret discloses that the first air vent is a cut-out portion along the first sealed edge (via cut out portions 16s);  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret (U.S. Patent No. 2,533,773) in view of Heiskell et al. (U.S. Patent No. 5,497,939) and further in view of Horwitz (U.S. Patent No. 5,190,213).
Foret in view of Heiskell do not disclose a plurality of crushed and welded portions wherein each of the plurality of crushed and welded portions is aligned with one of the plurality of air vents nor having the welded portions to extend from an edge of the blank into the interior of the blank at a location for forming a slot between flaps of the box.  However, Horwitz discloses similar blank with crushed and welded portions (Fig. 3; via portions 42), and having the welded portions to extend from an edge of the blank into the interior of the blank at a location for forming a slot between flaps of the box (Figs. 2 & 3; via width portion of the compressed section 42, extending from the edge into the interior; the shown slits 26 and 30s); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applciant’s claimed invention to have modified Foret’s blank by having crushed and welded portions at the edges, while having the welded portions to extend from an edge of the blank into the interior of the blank at a location for forming a slot between flaps of the box, as suggested by Horwitz, in order to come up with relatively simple and inexpensive 
	In respect to the exact location of such welded portions to be aligned with one of the plurality of air vents.  It is noted that by having those crushed and welded portions positioned by the edges of Foret’s blank or container, as was taught by Horwitz, such welded edges will be aligned with both air vents (via crushing and welding edges of ‘773 will be aligned with holes 16 and/or 17).
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
In respect to applicant’s argument that the secondary applied art of Heiskell ‘939 does not support the claimed air vents to be located between where adjacent flaps will be formed on the sheet, rather vents 3 of Fig. 2 are not positioned proximate the edge of the sheet where the slots between the flaps will be formed.
The office as set forth above believes that giving the claims the broadest reasonable meaning, ‘939 do show the claimed vents 3 to be located between adjacent flaps will be formed on the sheets, see annotated figure below.



    PNG
    media_image1.png
    662
    869
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731